PER CURIAM.
This is the second appearance of this case in this court. See: Connecticut Mutual Life Insurance Co. v. Fisher, Fla.App. 1964, 165 So.2d 182.1
Following the rendition of our prior opinion, reversing a summary judgment and directing the trial court to dismiss the complaint, the matter came on before the trial court and an order was entered in compliance with our mandate dismissing the cause. We find no error in this action. It was in accordance with our prior opinion and mandate. See: Sullivan v. Chase Federal Savings and Loan Ass’n, Fla.App.1961, 132 So.2d 341.
Therefore, the order here under review is hereby affirmed.
Affirmed.

. Subsequent to the entry of this opinion, an original proceeding was instituted in the Supreme Court of Florida in the nature of “Suggestion for a Writ of Prohibition and Petition for a Writ of 'Mandamus and a Writ of Certiorari 'Directed To and Against The District 'Court of Appeal, Third District, and the Judges Thereof, and the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, and the Judges Thereof.” After the matter being considered upon oral argument, all relief sought by the appellant herein by said original proceedings [directed to this court’s prior opinion in Connecticut Mutual Life Insurance Co. v. Fisher, supra], was denied. See: State ex rel. Fisher v. District Court of Appeal, Third District, Fla.1964, 171 So. 2d 392.